DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on September 18th, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the slot" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the protruding locking surface of the first and second tongues" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 5 recites the limitations for the first and second tongues with the protruding locking surfaces. However, claims 6 and 7 are dependent from claim 1 and 

not from claim 5 therefore there is an antecedent basis issue for claim 7. The examiner will interpret claims 6 and 7 as being dependent from claim 5 for examination purposes. 
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 5-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,765,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1, 2, and 5-17 of the current application and the invention of claims 1-20 of the patent lies in the fact that the invention of claims 1-20 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-20 of the patent is in effect a "species" of the "generic" invention of claims 1, 2, and 5-17 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 2, and 5-17 of the current application are anticipated by claims 1-20 of the patent, claims 1, 2, and 5-17 are not patentably distinct from claims 1-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (U.S. Publication 2015/0202051).
	Tanaka discloses a device comprising a spacer (12; see Figure 32), a first anchor (22; see Figure 22), a second anchor (24), and a carrier. The spacer includes a superior surface, an inferior surface, a first side, a second side, a distal portion (132), and a proximal portion (120), wherein the first and second sides define a slot (130) therebetween in the proximal portion. The spacer further includes a through hole extending through the superior and inferior surfaces. The first side and the second side include a pair of first and second opposing superior recessed tracks (146) and a pair of third and fourth opposing inferior recessed tracks (146). The first anchor includes first and second tracks (107) adapted to ride in the first and second superior recessed tracks as a guide and the second anchor includes first and second tracks (107) adapted to ride on the third and fourth inferior recessed tracks as a guide. The carrier carries the first and second anchors and is positioned within a slot between the anchors (see Figure 27). The carrier further includes a front portion (100) adapted to be received in the slot and a threaded back portion (102 and 104) adapted to be threaded to a removal tool. 

The device further comprises a tool (18) capable of removing the carrier and capable of splaying, i.e. splitting, the first and second sides. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent 9,775,722) in view of Tanaka (U.S. Publication 2015/0202051).
	Kim discloses a device (see Figure 4) comprising a spacer (10), a first anchor (20), a second anchor (30), and a carrier (50). The spacer includes a superior surface, an inferior surface, a first side, a second side, a distal portion, and a proximal portion, wherein the first and second sides define a slot (130) therebetween in the proximal portion, wherein the carrier carries the anchors and is positioned within a slot between the anchors (see Figures 9A-9B). The spacer further includes a through hole extending through the superior and inferior surfaces. The carrier further comprises a post (61) received within respective carrier holes in the first anchor. Kim fails to disclose the device wherein the first side and the second side include a pair of first and second opposing superior recessed tracks (146) and a pair of third and fourth opposing inferior recessed tracks (146) and wherein the first anchor includes first and second tracks (107) adapted to ride in the first and second superior recessed tracks as a guide and the second anchor includes first and second tracks (107) adapted to ride on the third and fourth inferior recessed tracks. Tanaka teaches a device (see Figure 32) comprising a spacer (12; see Figure 32), a first anchor (22; see Figure 22), a second anchor (24), and a carrier, wherein the first side and the second side include a pair of first and second opposing superior recessed tracks (146) and a pair of third and fourth opposing inferior recessed tracks (146) and wherein the first anchor includes first and second tracks (107) adapted to ride in the first and second superior recessed tracks as a guide and the second anchor includes first and second tracks (107) adapted to ride on the third and fourth inferior recessed tracks in order to guide and lock the anchors relative to the spacer (page 7 paragraph 104). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Kim wherein the first side and the second side include a pair of first and second opposing superior recessed tracks (146) and a pair of third and fourth opposing inferior recessed tracks (146) and wherein the first anchor includes first and second tracks (107) adapted to ride in the first and second superior recessed tracks as a guide and the second anchor includes first and second tracks (107) adapted to ride on the third and fourth inferior recessed tracks in view of Tanaka in order to guide and lock the anchors relative to the spacer.






Allowable Subject Matter
Claims 9-17 are allowable over the prior art.
Claims 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775